



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Jackson, 2016 ONCA 497

DATE: 20160621

DOCKET: C61225

Doherty, Feldman and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Shamichael Jackson

Respondent

Dena Bonnet, for the appellant

Marianne Salih, for the respondent

Heard:  June 20, 2016

An application for leave to appeal sentence, and if leave
    is granted, an appeal from the sentence imposed by Justice A. Mullins of the
    Superior Court of Justice on October 7, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The total sentence imposed was lenient.  The trial judge was prepared to
    take a chance on the rehabilitative prospects of this youthful first offender
    despite the seriousness of the crimes.  She fashioned a sentence that combined
    a significant jail term with a maximum period of probation and credit for
    stringent bail conditions.  We cannot say the lenient sentence is demonstrably
    unfit.

[2]

We also do not agree that the trial judge erred in her consideration of
    the sentences imposed on the co-accused.  She was alive to the need to consider
    parity.  However, the relative absence of details concerning the co-accused,
    and the material differences among the co-accused, rendered the sentences
    actually imposed on the co-accused of more limited comparative value.

[3]

Leave to appeal is granted.  The appeal is dismissed.


